DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

First, for the record, as to claims 1 and 8, the claims will be examined as drawn to the combination of the breach tool and the supplemental door lock/door since the claims positively requires the limitations of the door and the door lock.

Second, claims 1, 8 and 11 are indefinite. The claims requires a breach tool that comprises a handle section, a 1st and 2nd hinge sections, 1st and 2nd hinges, and a tab. The claims requires that with these elements, the user can move the door lock.
Here is the invention:

    PNG
    media_image1.png
    897
    1723
    media_image1.png
    Greyscale

As shown above, as claimed, the current invention can’t perform the claimed function.
The breach tool requires that the 2nd hinge section 106 comprises an outer edge, which is important, since when the user push on the handle, that outer edge engages the locking post 46, so as to force the 2nd hinge panel to pivot upwardly, so that then the 2nd hinge 110 engages the locking blade upwardly, until the tab 116 engages the 2nd hinge panel.
Also, the breach tool engages a locking member (44, 46) of the supplemental door lock, not the whole lock.
Therefore, in order to continue with the examination, the claims will be interpreted as follows:
Claim 1, same to claims 8 and 11:
“A breach tool for unlocking a supplemental door lock mounted on a lower edge of a first side of a door comprising a locking member configured to be received on a floor surface, the breach tool comprising:
a handle section including a first panel and a second panel connected to the first panel at roughly a right angle;
a first hinged section including a first hinge that rotatably joins the first hinged section to the first panel of the handle section and a tab extending outward from the first hinged section at roughly a right angle, the tab positioned opposite from the first hinge; and
a second hinged section including a second hinge that rotatably joins the second hinged section to the first hinged section and an upturned edge positioned opposite the second hinge,
wherein the breach tool is configured to be pushed under the door along a floor such that the first and second hinged sections pass from a second side to the first side until the upturned edge of the second hinge section engages a portion of the locking member, making section to rise upwardly until the second hinge engages a locking feature of the locking member until the tab engages the second hinge section, raising the locking member to unlock the supplemental door lock.”.
Correction is required. 

Allowable Subject Matter
Claims 1, 8 and 11, as interpreted above, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
At the instant, the prior art fails to disclose the invention as claimed and interpreted above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



June 9, 2021